[Cite as State v. Grady, 2019-Ohio-1942.]




                       IN THE COURT OF APPEALS OF OHIO
                           THIRD APPELLATE DISTRICT
                               WYANDOT COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 16-18-11

        v.

RONDALL WALLACE GRADY,                                    OPINION

        DEFENDANT-APPELLANT.




                Appeal from Wyandot County Common Pleas Court
                           Trial Court No. 18-CR-0009

                                      Judgment Affirmed

                             Date of Decision:   May 20, 2019




APPEARANCES:

        Emily P. Beckley for Appellant

        Eric J. Figlewicz for Appellee
Case No. 16-18-11


ZIMMERMAN, P.J.

       {¶1} Defendant-appellant, Rondall W. Grady (“Grady”), appeals the

judgment entry of the Wyandot County Court of Common Pleas, General Division,

finding him guilty of one count of aggravated possession of drugs as set forth in

Count One of the indictment, in violation of R.C. 2925.11(A), a felony of the fifth

degree. On appeal, Grady asserts one assignment of error arguing that the sentence

of imprisonment by the trial court is contrary to law. We disagree.

       {¶2} Grady was indicted by the Wyandot County Grand Jury on January 10,

2018. (Doc. No. 1). The indictment contained three counts: Count One, aggravated

possession of drugs, a violation of R.C. 2925.11(A), a felony of the fifth degree;

Count Two, trafficking in drugs, a violation of R.C. 2925.03(A)(2), a felony of the

fourth degree, with criminal forfeiture specification, pursuant to R.C.

2981.02(A)(3); and, for Count Three, receiving proceeds of an offense subject to

forfeiture proceedings, in violation of R.C. 2927.21(B), a felony of the fifth degree,

with a specification of criminal forfeiture, pursuant to R.C. 2981.02(A)(3). (Id.).

       {¶3} On July 27, 2018, Grady pled guilty to Count One of the indictment

pursuant to a negotiated plea and Counts Two and Three were dismissed by the

State. (July 27, 2018 Tr. 1-14); (Doc. Nos. 57, 59). In Grady’s negotiated plea, the

State agreed to a joint sentencing recommendation of community control sanctions.

(Id. at 11, 13); (Id.). The trial court accepted Grady’s plea, ordered the preparation


                                         -2-
Case No. 16-18-11


of a presentence investigation report (“PSI”), and scheduled the matter for a

sentencing hearing. (Id. at 17); (Doc. No. 59). Important to the issues presented

and prior to sentencing, counsel of record reviewed the PSI and had no objection to

its introduction into evidence. (October 16, 2018 Tr. 5). On October 16, 2018, the

trial court declined to adopt and approve the joint sentencing recommendation and

sentenced Grady to eleven months in prison. (October 16, 2018 Tr. 10, 11); (Doc.

No. 61). Grady timely appealed and asserts that the trial court sentence is contrary

to law. (Doc. No. 65). For the reasons that follow, we affirm the decision of the

trial court.

                         Assignment of Error No. I

       The sentence of a term of imprisonment by the trial court is
       contrary to law.

                                 Standard of Review

       {¶4} Under R.C. 2953.08(G)(2), an appellate court will reverse a sentence

“only if it determines by clear and convincing evidence that the record does not

support the trial court’s findings under relevant statutes or that the sentence is

otherwise contrary to law.” State v. Nienberg, 3d Dist. Putnam Nos. 12-16-15 and

12-16-16, 2017-Ohio-2920, ¶ 8, quoting State v. Marcum, 146 Ohio St. 3d 516,

2016-Ohio-1002, ¶ 1. Clear and convincing evidence is that “‘which will produce

in the mind of the trier of facts a firm belief or conviction as to the facts sought to



                                         -3-
Case No. 16-18-11


be established.’” Id. at ¶ 22, quoting Cross v. Ledford, 161 Ohio St. 469 (1954),

paragraph three of the syllabus.

       {¶5} A “trial court has full discretion to impose any sentence within the

authorized statutory range, and the court is not required to make any findings or give

its reasons for imposing maximum or more than minimum sentences.” State v.

Shreves, 3d Dist. Auglaize No. 2-16-11, 2016-Ohio-7824, ¶ 14, quoting State v.

Castle, 2d Dist. Clark No. 2016-CA-16, 2016-Ohio-4974, ¶ 26, quoting State v.

King, 2d Dist. Clark Nos. 2012-CA-25 and 2012-CA-26, 2013-Ohio-2021, ¶ 45. “A

trial court’s statement that it considered the required statutory factors, without more,

is sufficient to fulfill its obligations under the sentencing statutes.”       State v.

Nienberg, 3d Dist. Putnam Nos. 12-16-15 and 12-16-16, 2017-Ohio-2920, ¶ 12,

quoting Maggette at ¶ 32.

                                       Analysis

       {¶6} Appellant argues that the trial court erred by sentencing Grady to prison

for aggravated possession of drugs, a fifth-degree felony, which was not an offense

of violence or a qualifying assault offense and where none of the factors listed in

R.C. 2929.13(B)(1)(b)(i)-(xi) were applicable. (See Appellant’s Brief at 7-8).

Appellant contends that the information provided to the trial court in the PSI was

not “verified,” thereby, making the trial court’s sentence contrary to law. We

disagree.


                                          -4-
Case No. 16-18-11


       {¶7} The record supports that the trial court determined that Grady was not

amenable to community control based in part upon Grady’s prior convictions for

misdemeanors committed in Ohio and in West Virginia as well as for Grady’s felony

convictions in North Carolina as reflected in the PSI admitted into evidence without

objection. (October 16, 2018 Tr. 5, 10). Nevertheless, we address this so-called

verification requirement (the perceived inaccuracies in the PSI) and the record as it

relates to the trial court’s consideration of the factors articulated in R.C. 2929.13

and whether the sentencing of the trial court was contrary to law.

                             (Verification Requirement)

       {¶8} The trial court’s PSI reveals that Grady admitted to the PSI writer to

having two felony convictions in New Hanover, North Carolina. (PSI at 10);

(October 16, 2018 Tr. 10). Further in the PSI, Grady reported that he successfully

completed a four-month “drug class” while in prison in North Carolina. (Id. at 15);

(Id.). However, Appellant argues that the preparer of the PSI had a statutory duty

to verify Grady’s self-reported felonies in another state. We find that no such

statutory duty exists. R.C. 2951.03 states, in its pertinent part:

       (A)(1) Unless the defendant and the prosecutor who is handling the
       case against the defendant agree to waive the presentence
       investigation report, no person who has been convicted of or pleaded
       guilty to a felony shall be placed under a community control
       sanction until a written presentence investigation report has been
       considered by the court. The court may order a presentence
       investigation report notwithstanding an agreement to waive the report.
       If a court orders the preparation of a presentence investigation report

                                          -5-
Case No. 16-18-11


       pursuant to this section, section 2947.06 of the Revised Code,
       or Criminal Rule 32.2, the officer making the report shall inquire into
       the circumstances of the offense and the criminal record, social
       history, and present condition of the defendant, all information
       available regarding any prior adjudications of the defendant as a
       delinquent child and regarding the dispositions made relative to those
       adjudications, and any other matters specified in Criminal Rule 32.2.
       * * *.

(Emphasis added.) R.C. 2951.03(A)(1).          The plain meaning of R.C. 2951.03

requires only an inquiry into a defendant’s criminal record without specifying the

process of how that information is to be realized and from what source. Here, Grady

was the provider of the information given to the PSI writer as to his felony

convictions and prison sentence in North Carolina. We decline to create a criminal

record “independent verification” requirement in R.C. 2951.03 when the language

in that statute is clear and unambiguous. Thus, based upon the plain language of the

foregoing statute, we conclude that the trial court committed no error of law in

considering Grady’s North Carolina felony convictions (and related prison

information) from North Carolina as set forth in the PSI.

                (Accuracy of the Presentence Investigation Report)

       {¶9} Despite the lack of independent verification of Grady’s criminal

history, Appellant never objected to the use of Grady’s criminal history at the

sentencing hearing. Even if PSI inaccuracies exist, the appellant failed to follow the

procedural safeguards set forth in R.C. 2951.03 to remedy such inaccuracies.

Specifically, R.C. 2951.03 provides, in its pertinent part:

                                         -6-
Case No. 16-18-11


      (B)(1) If a presentence investigation report is prepared pursuant to this
      section, section 2947.06 of the Revised Code, or Criminal Rule 32.2,
      the court, at a reasonable time before imposing sentence, shall permit
      the defendant or the defendant’s counsel to read the report, except
      that the court shall not permit the defendant or the defendant's counsel
      to read any of the following:

      (a) Any recommendation as to sentence;

      (b) Any diagnostic opinions that, if disclosed, the court believes
      might seriously disrupt a program of rehabilitation for the defendant;

      (c) Any sources of information obtained upon a promise of
      confidentiality;

      (d) Any other information that, if disclosed, the court believes might
      result in physical harm or some other type of harm to the defendant or
      to any other person.

      (2) Prior to sentencing, the court shall permit the defendant and the
      defendant's counsel to comment on the presentence investigation
      report and, in its discretion, may permit the defendant and the
      defendant's counsel to introduce testimony or other information that
      relates to any alleged factual inaccuracy contained in the report.

      (3) If the court believes that any information in the presentence
      investigation report should not be disclosed pursuant to division
      (B)(1) of this section, the court, in lieu of making the report or any
      part of the report available, shall state orally or in writing a summary
      of the factual information contained in the report that will be relied
      upon in determining the defendant’s sentence. The court shall permit
      the defendant and the defendant’s counsel to comment upon the oral
      or written summary of the report.

      (4) Any material that is disclosed to the defendant or the defendant’s
      counsel pursuant to this section shall be disclosed to the prosecutor
      who is handling the prosecution of the case against the defendant.

      (5) If the comments of the defendant or the defendant’s counsel, the
      testimony they introduce, or any of the other information they
      introduce alleges any factual inaccuracy in the presentence
                                        -7-
Case No. 16-18-11


       investigation report or the summary of the report, the court shall do
       either of the following with respect to each alleged factual
       inaccuracy:

       (a) Make a finding as to the allegation;

       (b) Make a determination that no finding is necessary with respect
       to the allegation, because the factual matter will not be taken into
       account in the sentencing of the defendant.

       (C) A court’s decision as to the content of a summary under division
       (B)(3) of this section or as to the withholding of information under
       division (B)(1)(a), (b), (c), or (d) of this section shall be considered to
       be within the discretion of the court. No appeal can be taken from
       either of those decisions, and neither of those decisions shall be the
       basis for a reversal of the sentence imposed.

(Emphasis added.) R.C. 2951.03(B)(1)-(5). The record supports that Grady had

access to the PSI prior to sentencing and no factual inaccuracies were reported to

the trial court. (October 16, 2018 Tr. 1-15). Interestingly, Grady’s counsel of

record, at the sentencing hearing referred to Grady’s “stint in prison” and drug abuse

treatment while in prison to argue that Grady would be amenable to community

control sanctions. (Id. at 5, 6). Moreover, the State addressed Grady’s prior felony

convictions arguing that, despite his prior criminal history, the facts of the case, and

his residency in multiple states outside Ohio, that the joint sentencing

recommendation of community control was appropriate. (Id. at 8). Nevertheless,

after considering the PSI, the arguments of the parties, and the purposes and

principles of sentencing, the trial court rejected the joint sentencing

recommendation and sentenced Grady to prison. (Id. at 10, 11). Thus, we conclude

                                          -8-
Case No. 16-18-11


that the appellant has failed to demonstrate that the sentence of the trial court is

clearly and convincingly contrary to law.

       {¶10} Further, since Appellant never objected to these alleged inaccuracies

in the PSI, we must determine if plain error exists under the facts presented.

       {¶11} We recognize plain error “‘with the utmost caution, under exceptional

circumstances and only to prevent a manifest miscarriage of justice.’” State v. Frye,

3d Dist. Allen No. 1-17-30, 2018-Ohio-894, ¶ 94, citing State v. Landrum, 53 Ohio

St.3d 107, 110, 559 N.E.2d 710 (1990), quoting State v. Long, 53 Ohio St. 2d 91,

372 N.E.2d 804 (1978), paragraph three of the syllabus. Plain error review in

criminal cases is governed by Crim.R. 52(B). Id., citing State v. Risner, 73 Ohio

App.3d 19, 24, 595 N.E.2d 1040 (3d Dist. 1991). For plain error to apply, “the trial

court must have deviated from a legal rule, the error must have been an obvious

defect in the proceeding, and the error must have affected a substantial right.” Id.,

citing State v. Barnes, 94 Ohio St. 3d 21, 27, 759 N.E.2d 1240 (2002). Under the

plain error standard, “the appellant must demonstrate that the outcome of his trial

would clearly have been different but for the trial court's errors.” Id., citing State v.

Waddell, 75 Ohio St. 3d 163, 166, 661 N.E.2d 1043 (1996), citing State v. Moreland,

50 Ohio St. 3d 58, 552 N.E.2d 894 (1990).

       {¶12} Appellant asserts that the trial court erred in sentencing Grady based

upon a mistake of fact. Appellant failed to object to the information contained in


                                          -9-
Case No. 16-18-11


the PSI at the sentencing hearing, which consequently, prevented the trial court from

making any finding or determination regarding the alleged inaccuracy. Everyone

in the courtroom on October 16, 2018 was operating under the belief, based upon

information received through Grady, that Grady had two prior felony convictions in

North Carolina. (October 16, 2018 Tr. 5, 6, 8, 10, 15). Importantly, there is nothing

in the record to suggest otherwise. Thus, we cannot conclude that the trial court

deviated from some legal rule, with an obvious defect in the proceeding, that

affected Grady’s substantial rights. Accordingly, we find no plain error exists which

has caused a manifest miscarriage of justice in the case subjudice.

                               (Sentencing Factors)

       {¶13} Finally, Appellant argues that a sentencing presumption against prison

exists herein and that such presumption cannot be rebutted absent verification (of

his felony conviction), and thus, the prison term is contrary to law. Once again, as

we addressed previously, a “verification requirement” does not exist in R.C.

2951.03, and a trial court must be guided by the sentencing factors set forth in R.C.

2929.13. Pertinent to Appellant’s argument, we find that R.C. 2929.13(B)(1)(b)(x)

is dispositive here. Such section provides:

       (B)(1)

       (b) The court has discretion to impose a prison term upon an offender

       who is convicted of or pleads guilty to a felony of the fourth or fifth


                                        -10-
Case No. 16-18-11


         degree that is not an offense of violence or that is a qualifying assault

         offense if any of the following apply:

         ***

         (x) The offender at the time of the offense was serving, or the offender

         previously had served, a prison term.

(Emphasis added.) R.C. 2929.13(B)(1)(b)(x). Here, the record is clear that the

defendant reported that he had two prior felony convictions in North Carolina, and

that he served a prison term (in North Carolina) where he completed a four-month

“drug class”.1 (PSI at 10, 15). Thus, the trial court was within its discretion to

impose its prison term under the facts presented, pursuant to R.C.

2929.13(B)(1)(b)(x).

                                               Conclusion

         {¶14} Having found no error prejudicial to the Appellant herein in the

particulars assigned and argued, we overrule Appellant’s only assignment of error

and affirm the Judgment of the Wyandot County Common Pleas Court.

                                                                                  Judgment Affirmed

SHAW and WILLAMOWSKI, J.J., concur.

/jlr




1
 The State also referred to such convictions (and prison terms) on the record at the sentencing hearing. (Id.
at 5-6, 8).

                                                   -11-